Citation Nr: 9935759	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
lung disease (COPD).

2.  Entitlement to service connection for asthma/bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that COPD currently diagnosed is related to his period of 
active service.

2.  The veteran has not submitted competent medical evidence 
that currently-diagnosed asthma/bronchitis is related to his 
period of active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for COPD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
asthma/bronchitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his COPD and asthma/bronchitis 
began while he was in service, and his symptoms have 
continued and worsened to the present day.  At a September 
1998 personal hearing, he testified that he used over-the-
counter medications for his respiratory conditions during 
service, and that he began seeking private medical assistance 
for respiratory problems soon after his period of active 
service.  The issues before the Board are whether the veteran 
is entitled to service connection for COPD and 
asthma/bronchitis.

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic disabilities, such as bronchiectasis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran's service medical records reflect that in March 
1969, he sought emergency treatment, and an upper respiratory 
infection (URI) was diagnosed.  The veteran was apparently 
hospitalized for approximately eight days.  The veteran was 
treated for bronchitis in April 1969, and continued to seek 
treatment for a sore throat in May, June, and July 1969.  Hay 
fever was diagnosed in June 1969.  The veteran was again 
treated for respiratory complaints in July 1970.  No 
diagnosis was assigned at that time.  In November 1970, he 
complained of chest congestion and he had a cough. The 
service medical records are thereafter devoid of complaint 
of, diagnosis of, or treatment for any respiratory disorder.  
However, military separation examination in November 1971 
reflects that the lungs and chest were normal at that time.  
There was no diagnosis of a respiratory disorder on 
examination or by history.

Post-service VA examination conducted in April 1975 disclosed 
no complaints of, history of, findings of, or diagnosis of 
any respiratory disorder.  Radiologic examination of the 
chest disclosed no abnormality.  There was no diagnosis of 
any chronic or acute respiratory disorder on examination or 
by history.

Post-service private medial records dated from 1973 through 
1986 disclose occasional episodes of treatment for 
respiratory complaints.  In June 1973, the veteran sought 
treatment for complaints of congestion, and hay fever was 
diagnosed.  In 1975, the veteran sought treatment for a sore 
throat, and tonsillitis was diagnosed.  In 1977, the veteran 
was treated for URI.  In 1978, the veteran was treated for a 
red, swollen throat, among other complaints, including back 
pain.  In 1981, the veteran complained of shortness of breath 
and a history of hay fever.  November 1982, the veteran 
sought medical care for increasing sleepiness over the past 
year and a half, periods of instantly falling asleep, very 
loud snoring, and frequent awakenings.

Private medical records dated in January 1987 disclose that 
the veteran had acute and chronic bronchitis.  A pulmonary 
interpretation report disclosed a moderate obstructive lung 
defect.  Private medical records dated in 1987 disclose that 
sleep apnea was diagnosed, and that a trial of Continuous 
Positive Airway Pressure (CPAP) was initiated.  

In January 1990, an X-ray showed that the veteran had mild 
hyperexpansion of the lungs, and the examiner suggested a 
clinical evaluation for acute bronchitis.  An Ohio State 
University Medical Center discharge summary dated in 
September 1996 reflects a diagnosis of COPD exacerbation.  

In light of this medical evidence, it is apparent that the 
veteran suffers from various pulmonary disorders, including 
COPD and asthma/bronchitis, as well as sleep apnea with 
marked oxygen desaturation.

During the veteran's September 1998 RO hearing, he contended 
that while he was in service, he had problems breathing and 
respiratory ailments.  He reported that while he was in basic 
training, he was diagnosed with upper right respiratory 
infection with early stages considered to be close to the 
symptoms of spinal meningitis.  

Although the veteran suffers from COPD and asthma/bronchitis, 
there is no competent medical evidence of a nexus between his 
current pulmonary conditions and his period of active 
service.  The service medical records and the records of 
private medical treatment proximate to service reflect that 
the veteran was treated for a variety of acute and temporary 
disorders, including upper respiratory disorders, seasonal 
allergies, and tonsil inflammations.  However, the current 
medical records are devoid of any medical statements or 
opinion that support the veteran's claim that respiratory 
disorder treated in service or proximate thereto are in any 
way related to his current respiratory disorders.  

The veteran's assertions that his current respiratory 
disorders are etiologically related to the respiratory 
disorders diagnosed in service are insufficient to satisfy 
the nexus requirement, that is, to establish a link between 
the in-service disorders and a current disorder, because he 
is a layperson with no medical training or expertise to 
determine medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  As the veteran has not submitted 
competent medical evidence of a nexus between his COPD and 
asthma/bronchitis and his period of active service, his 
claims must be denied as not well grounded.  Epps, 126 F.3d 
at 1467-68.  

The veteran does not have a current respiratory disorder 
which may be presumed service-connected if manifested to the 
required degree within an applicable presumptive period, so 
the claims cannot be considered well-grounded based on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board recognizes the veteran's argument that seasonal 
allergies (hay fever) treated during service is etiologically 
related to a current respiratory disorder.  The Board notes 
that, by regulation, seasonal and other acute allergic 
manifestations are to be regarded as acute diseases, 
subsiding without residuals.  Thus, the fact that hay fever 
was treated during service does not establish that the 
veteran had a chronic respiratory disorder in service, in the 
absence of medical diagnosis or opinion to that effect.  

Moreover the private medical notes of record regarding COPD 
or asthma/bronchitis do not suggest that those disorders were 
manifested during service or are linked to respiratory 
disorders treated during service.  See 38 C.F.R. § 3.303(b).  
Although the veteran contends that he has had the current 
respiratory disorders continuously since service, the medical 
records, which reflect that COPD and asthma/bronchitis were 
diagnosed in the 1980's, more than 10 years after the 
veteran's service discharge, do not establish continuity of 
symptomatology. 

The Board also notes that the veteran has provided 
definitions of COPD from medical literature to establish that 
his current COPD may be related to the treatment of multiple 
respiratory disorders during service and proximate to 
service.  In particular, the veteran argues that, because the 
medical literature indicates that COPD develops over many 
years, he had COPD in service, although it was not then 
diagnosed.  However, the generic medical literature which the 
veteran has submitted does not pertain specifically to the 
veteran, so it cannot serve to make his claim well grounded.  
Medical texts and definitions which are general in nature 
cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claims.  As such, there is no further duty on the 
part of the VA under 38 U.S.C.A § 5103(a) to notify the 
veteran of the evidence required to complete his application 
for service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
The veteran has been informed, including in a June 1999 
supplemental statement of the case, that his claims are note 
well-grounded, and he had been informed of the evidence which 
would serve to well-ground the claims.  

In the absence of any medical evidence suggesting the 
plausibility of a relationship between a current respiratory 
disorder and respiratory illness or injury in service, the 
veteran's claims of entitlement to service connection for 
COPD or asthma/bronchitis must be denied.  


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for asthma/bronchitis is 
denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

